Case 6:20-cv-00116-RRS-PJH Document 34 Filed 05/03/21 Page 1 of 6 PageID #: 305




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION


 MICAH GALLOWAY                                             CASE NO. 6:20-CV-00116

 VERSUS                                                     JUDGE ROBERT R. SUMMERHAYS

 MORAN TOWING OF LAKE CHARLES,                              MAG. JUDGE PATRICK J. HANNA
 LLC, ET AL.


                                   MEMORANDUM RULING

        Before the Court is a Motion for Partial Summary Judgment filed by Defendants Moran

 Towing Corporation and Moran Towing of Lake Charles, LLC (collectively, “Moran”). [ECF No.

 19]. Pursuant to the motion, Moran seeks a ruling that its maintenance and cure obligations have

 been met, arguing Plaintiff Micah Galloway has reached maximum medical improvement

 (“MMI”). For the reasons set forth below, the motion is DENIED.

                                               I.
                                           BACKGROUND

        On December 24, 2018, Plaintiff Micah Galloway was working as a deckhand aboard the

 tugboat ELEANOR MORAN. [ECF No. 1 at 3; ECF No. 19-1 at 5]. On that day, Plaintiff alleges

 the Captain of the tug ordered him to connect the towline to a vessel through the vessel’s Panama

 Chock. [ECF No. 1 at 4]. Before connecting the towline, Plaintiff noticed the metal on the chock

 was rusted and corroded. Plaintiff informed the Captain he did not think it was safe to use the

 chock, because the towline could get stuck or cut by the corroded condition of the chock. Id. The

 Captain instructed Plaintiff to connect to the chock anyway, because that would be easier for the

 crew of the towed vessel. Id. After towing the vessel for some time, the Captain instructed Plaintiff

 to break tow. Id. According to Plaintiff, the towline had become stuck on the corroded metal of
Case 6:20-cv-00116-RRS-PJH Document 34 Filed 05/03/21 Page 2 of 6 PageID #: 306




 the chock, and he was unable to retrieve the line. Id. Plaintiff advised the Captain that he needed

 help removing the line but was told to continue trying. Id. at 4-5. Plaintiff alleges he did as

 instructed and while pulling on the line, he “felt a pop in his back.” Id. at 5. Plaintiff advised the

 Captain he was hurt and was later driven to the hospital. Id. According to Plaintiff, the accident

 has caused severe “neurological injuries to his spine and legs.” Id. Plaintiff subsequently brought

 this suit, asserting claims for Jones Act negligence, unseaworthiness, and maintenance and cure.

 Id. at 5-7. Moran now seeks dismissal of its maintenance and cure obligation, arguing Plaintiff has

 reached maximum medical improvement.

                                                  II.
                                       STANDARD OF REVIEW

        “A party may move for summary judgment, identifying each claim or defense–or the part

 of each claim or defense–on which summary judgment is sought.” Fed. R. Civ. P. 56(a). “The

 court shall grant summary judgment if the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Id. “A genuine issue of

 material fact exists when the evidence is such that a reasonable jury could return a verdict for the

 non-moving party.” Quality Infusion Care, Inc. v. Health Care Service Corp., 628 F.3d 725, 728

 (5th Cir. 2010). As summarized by the Fifth Circuit:

        When seeking summary judgment, the movant bears the initial responsibility of
        demonstrating the absence of an issue of material fact with respect to those issues
        on which the movant bears the burden of proof at trial. However, where the
        nonmovant bears the burden of proof at trial, the movant may merely point to an
        absence of evidence, thus shifting to the non-movant the burden of demonstrating
        by competent summary judgment proof that there is an issue of material fact
        warranting trial.

 Lindsey v. Sears Roebuck and Co., 16 F.3d 616, 618 (5th Cir.1994) (internal citations omitted).

 When reviewing a motion for summary judgment, “the court must disregard all evidence favorable

 to the moving party that the jury is not required to believe, and should give credence to the evidence



                                              Page 2 of 6
Case 6:20-cv-00116-RRS-PJH Document 34 Filed 05/03/21 Page 3 of 6 PageID #: 307




 favoring the nonmoving party as well as that evidence supporting the moving party that is

 uncontradicted and unimpeached.” Roberts v. Cardinal Servs., Inc., 266 F.3d 368, 373 (5th Cir.

 2001). “Conclusional allegations and denials, speculation, improbable inferences, unsubstantiated

 assertions, and legalistic argumentation do not adequately substitute for specific facts showing a

 genuine issue for trial,” Pioneer Expl., L.L.C. v. Steadfast Ins. Co., 767 F.3d 503, 511 (5th Cir.

 2014) (quoting Oliver v. Scott, 276 F.3d 736, 744 (5th Cir. 2002)), and “[c]redibility

 determinations are not part of the summary judgment analysis.” Quorum Health Resources, L.L.C.

 v. Maverick County Hosp. Dist., 308 F.3d 451, 458 (5th Cir. 2002).

                                                  III.
                                          APPLICABLE LAW

        “A claim for maintenance and cure concerns the vessel owner’s obligation to provide food,

 lodging, and medical services to a seaman injured while serving the ship.” 1 Lewis v. Lewis & Clark

 Marine, Inc., 531 U.S. 438, 441 (2001). “The vessel owner’s obligation to provide this

 compensation does not depend on any determination of fault, but rather is treated as an implied

 term of any contract for maritime employment.” Jauch v. Nautical Servs., Inc., 470 F.3d 207, 212

 (5th Cir. 2006); see also The Dutra Grp. v. Batterton, 139 S.Ct. 2275, 2279 (2019). At issue in this

 matter is cure:

                “Cure involves the payment of therapeutic, medical, and hospital expenses
        not otherwise furnished to the seaman . . . until the point of ‘maximum cure.’”
        Pelotto v. L & N Towing Co., 604 F.2d 396, 400 (5th Cir. 1979). Maximum cure
        occurs “when it appears probable that further treatment will result in no betterment
        of the seaman’s condition.” Id. “Thus, where it appears that the seaman’s condition
        is incurable, or that future treatment will merely relieve pain and suffering but not
        otherwise improve the seaman’s physical condition, it is proper to declare that the
        point of maximum cure has been achieved.” Id. It logically follows that, “when a
        particular medical procedure is merely palliative in nature or serves only to relieve
        pain and suffering, no duty to provide payments for cure exists.” Johnston v.
        Tidewater Marine Serv., 116 F.3d 478, at *2 (5th Cir. 1997) (per curiam)

 1
  Maintenance is a daily stipend for living expenses; cure is the payment of medical expenses. Meche v.
 Doucet, 777 F.3d 237, 244 (5th Cir. 2015).


                                              Page 3 of 6
Case 6:20-cv-00116-RRS-PJH Document 34 Filed 05/03/21 Page 4 of 6 PageID #: 308




        (unpublished table opinion). For example, if a seaman’s epilepsy is caused by
        scarring in his brain, medicine for “[c]ontrol of seizures is not a cure, for the
        precipitative factor, the scarring, remains.” Stewart v. Waterman S.S. Corp., 288
        F.Supp. 629, 633–35 (E.D.La. 1968), aff'd, 409 F.2d 1045 (5th Cir. 1969) (per
        curiam), cited with approval in Pelotto, 604 F.2d at 400.

 Barto v. Shore Const., L.L.C., 801 F.3d 465, 476 (5th Cir. 2015). 2 “After a seaman has proved his

 initial entitlement to maintenance and cure, the burden shifts to the ship owner to prove that

 maximum cure has been reached.” Weeks Marine, Inc. v. Watson, 190 F.Supp.3d 588, 597 (E.D.

 La. 2016) (citing 1 Thomas J. Schoenbaum, ADMIRALTY & MARITIME LAW § 6-33 (5th ed.)).

 Ambiguities or doubts as to a seaman’s right to receive maintenance and cure are to be resolved in

 favor of the seaman. Id.; see also Vaughan v. Atkinson, 369 U.S. 527, 532 (1962).

                                                  IV.
                                              ANALYSIS

        Moran argues the summary judgment record shows Plaintiff has reached MMI. In support,

 Moran cites to the opinions of various physicians who found Plaintiff to be at MMI. Moran then

 claims Plaintiff’s current treating physician – Dr. Michael Haydel – has likewise declared that

 Plaintiff has reached MMI and any further treatment will be merely palliative. At the time of the

 filing of this motion, Plaintiff was to have a spinal cord stimulator (SCS) implanted by Dr. Haydel.

 According to Moran, while Dr. Haydel disagreed at his deposition that his treatment was

 “palliative,” an examination of the substance of his testimony shows that his treatment is

 “palliative” as defined by the pertinent jurisprudence. [ECF No. 19-1 at 8, 13]. Moran further

 contends that “[n]owhere in Dr. Haydel’s deposition did he state that the SCS would actually

 improve Mr. Galloway’s condition.” Id. at 12.




 2
   A seaman may bring a new action for maintenance and cure if his medical condition changes such that
 further treatment would improve his condition. Johnson v. Marlin Drilling Co., 893 F.2d 77, 79–80 (5th
 Cir. 1990).


                                              Page 4 of 6
Case 6:20-cv-00116-RRS-PJH Document 34 Filed 05/03/21 Page 5 of 6 PageID #: 309




         Moran fails to address the testimony of Dr. Haydel that undercuts its argument. For

 example, Dr. Haydel testified that in light of his clinical experience, he believes “in some ways

 th[e] stimulator reconditions that neuropathic pathway.” [ECF No. 24-2 at 33]. Dr. Haydel further

 testified:

                 But if a patient has chronic pain and now suddenly they don’t, I would argue
         that you healed them.

                In other cases, you know, well, if you made a physical change with surgery
         and their pain went away. Same thing, we made a physical change that resulted in
         reduction of pain, then I guess you healed them.

                  ....

         . . . So I think if we use the spinal cord stimulator, and he has minimal or no pain,
         you have changed the physiology or the environment such that you have made a
         major change in someone’s life.

 Id. at 36-37 (emphasis added). Finally, Dr. Haydel testified that a successful SCS could improve

 Plaintiff’s “function of everyday living,” it could improve his ability to walk further, sit and stand

 longer, and improve his chances of returning to gainful employment. 3 Id. at 50-52. This testimony

 indicates Dr. Haydel’s treatment is more than merely palliative, it is potentially curative.

         “It is the medical, not the judicial, determination of permanency that terminates the right

 to maintenance and cure. . . .” Tullos v. Res. Drilling, Inc., 750 F.2d 380, 388 (5th Cir. 1985)

 (quoting Hubbard v. Faros Fisheries, Inc., 626 F.2d 196, 202 (1st Cir. 1980)); see also Breese v.



 3
   On March 26, 2021, Moran filed a supplemental memorandum wherein it advised the Court that since the
 filing of its motion, Dr. Haydel attempted to implant a spinal cord stimulator for Plaintiff but had to remove
 the device. [ECF No. 26-1 at 3]. According to Moran, the SCS was removed because it provided Plaintiff
 with “no benefit” and caused him discomfort. Id. According to Moran, the only treatment still available is
 a T4/T5 medial branch block, which is “palliative, not curative, in nature.” Id. at 3. Moran cites three non-
 binding rulings in support of its position, Id. at 4, but provides the Court with no medical testimony on this
 point. “The shipowner’s obligation . . . to furnish cure . . . is [not] discharged until the earliest time when it
 is reasonably and in good faith determined by those charged with the seaman’s care and treatment that the
 maximum cure reasonably possible has been effected.” Vella v. Ford Motor Co., 421 U.S. 1 n.5 (1975)
 (quoting Vitco v. Joncich, 130 F.Supp. 945, 949 (S.D. Cal.1955), aff'd, 234 F.2d 161 (9th Cir. 1956)).
 Without such evidence, Moran fails to carry its burden.


                                                   Page 5 of 6
Case 6:20-cv-00116-RRS-PJH Document 34 Filed 05/03/21 Page 6 of 6 PageID #: 310




 AWI, Inc., 823 F.2d 100, 104 (5th Cir. 1987). Further, “such a determination should be unequivocal

 to terminate the right to maintenance and cure.” Id.; see also Johnson v. Marlin Drilling Co., 893

 F.2d 77, 80 (5th Cir. 1990) (finding that the Vaughan rule required that any evidence of a

 possibility of physical improvement negated any opinion that the seafarer had reached maximum

 medical improvement); Bland v. Omega Protein Inc., CV 14-0127, 2016 WL 280403, at *5 (W.D.

 La. Jan. 21, 2016) (Where there are conflicting medical diagnoses as to MMI, summary judgment

 is not appropriate.). Here, the parties rely on competing evidence with regard to whether Plaintiff

 has reached MMI, but the Court is not in a position to weigh this evidence on a motion for summary

 judgment. This is particularly true where all ambiguities and doubts are to be resolved in the

 seaman’s favor. Vaughan, 369 U.S. at 532. Accordingly, Moran’s motion must be denied.

                                                      V.
                                               CONCLUSION

          For the reasons set forth herein, the Court finds Moran has failed to show Plaintiff has

 reached MMI, and that its cure obligation has therefore terminated. Accordingly, the Motion for

 Partial Summary Judgment [ECF No. 19] is DENIED, and a decision on this claim will be deferred

 until trial. 4

          THUS DONE in Chambers on this 3rd day of May, 2021.




                                                               ROBERT R. SUMMERHAYS
                                                            UNITED STATES DISTRICT JUDGE



 4
   Admittedly, whether Plaintiff has reached MMI in this case is a close question, which perhaps could be
 resolved by way of an evidentiary hearing. However, because trial of this matter is scheduled to go forward
 in two months, and because it is unlikely that an evidentiary hearing could be scheduled before that time,
 the Court finds the most efficient use of counsel and judicial resources is to have this claim be resolved at
 trial.


                                                 Page 6 of 6
